PER CURIAM.
The petition for writ of certiorari reflected our apparent jurisdiction; thus we issued the writ and heard oral argument. *797After hearing argument, and upon further consideration of the briefs filed herein, we conclude that there is, in fact, no direct conflict between the decision brought here for review1 and former decisions of this court or another district court of appeal, as contended in the petition.
Therefore, this court being without jurisdiction in the matter, the writ heretofore issued must be, and is, quashed and the cause dismissed.
It is so ordered.
THOMAS, C. J., and TERRELL, HOBSON, ROBERTS and DREW, JJ., concur.

. Brasch v. Brasch, Fla.App.1959, 109 So.2d 584